Citation Nr: 0108620	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00 - 08 878	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of injury to the left ankle and foot, with bursitis and 
tendonitis.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to August 
1992, including service in Southwest Asia during the Persian 
Gulf War. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The claimant submitted additional documents directly to the 
Board in early January 2001, well within the 90-day period 
for submitting additional evidence following notice of 
certification under the provisions of  38 C.F.R. § 20.1304(a) 
(2000), but without providing a waiver of initial RO review.  
However, the Board's review of those documents discloses that 
they consist of duplicate copies of medical records 
previously of record, or records which address issues that 
are not currently in appellate status.  Accordingly, there is 
no basis for referring those records to the RO for issuance 
of a Supplemental Statement of the Case under the provisions 
of 38 C.F.R. § 20.1304(c) (2000).  The cited documents are 
retained, but not filed, in the appellant's claims folder 
and, upon completion of this appeal, must be reviewed by the 
RO under provisions relating to reopened claims.   

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  


The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The record shows that an RO letter dated in May 1996 notified 
the claimant of the medical and nonmedical evidence needed to 
process her claims for increase.  Her 10 percent rating for 
residuals of injury to the left ankle and foot, with bursitis 
and tendonitis, was continued by rating decision of August 
1996, which informed her of the criteria for rating 
disabilities of the musculoskeletal system, and the manner in 
which the current medical and nonmedical evidence failed to 
establish that a higher evaluation was warranted.  In July 
1997, the claimant reopened her claim for a rating in excess 
of 10 percent for residuals of injury to the left ankle and 
foot, with bursitis and tendonitis.  

The record shows that the RO has obtained and reviewed all 
private and VA medical records of the veteran which relate to 
the disability on appeal since service separation, as well as 
duplicate copies of portions of her service medical records.  
The RO has received and reviewed lay statements submitted on 
behalf of the claimant by family members and long-time 
associates.  The claimant has been offered a VA personal 
hearing in connection with her claim, but has declined such 
hearing.  In addition, the appellant has been afforded VA 
orthopedic or podiatric examinations of her left ankle and 
foot, with radiographic studies, in June 1996, in April 1998, 
and in September 1999.  In July 1998, the RO requested copies 
of her private treatment records from January 1995 to the 
present, as well as VA outpatient treatment records from the 
VAMC, Atlanta, from January 1996 to the present.  The 
appellant was notified in the August 1998 rating decision 
that her service-connected left ankle condition was rated on 
the basis of painful and limited motion of a major joint or 
group of joints, and that private and VA medical records and 
VA examinations disclosed complaints of pain, diagnosed a 
left ankle arthralgia.  The claimant has been provided a 
Statement of the Case that explains in detail the 

criteria for an increased rating for her left ankle 
disability, the medical and other evidence considered in 
establishing her current evaluation, and the factors whose 
absence militate against assignment of a higher rating 
evaluation.  That document further informed the claimant that 
she had the responsibility of submitting evidence to support 
her claim, and that VA would assist her in obtaining evidence 
pertinent and specific to her claim.  The appellant has not 
identified any unobtained evidence that might aid her claim 
or that might be pertinent to the bases of the denial of this 
claim.  Further, she was informed of regulations which 
address pain and loss of function, as well as the 
requirements for establishing entitlement to an 
extraschedular rating.  

Based upon the foregoing, the Board finds that VA has met its 
duty to notify the appellant and her representative of any 
information and evidence needed to substantiate and complete 
her claim for increase.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  The Board concludes that the discussions in the 
rating decision, SOC, SSOCs, and letters sent to the 
appellant informed her of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA has satisfied its duties to notify and to assist 
the appellant in this case.

2.  The veteran's service-connected residuals of injury to 
the left ankle and foot are currently manifested by chronic 
ankle instability, bursitis, limitation of joint function due 
to weakness and fatigue, limitation of ankle dorsiflexion to 
negative 5 degrees, pain on palpation posterior to the left 
subtalar joint and lateral mid tarsus and sinus tarsi, pain 
on plantar flexion of the left foot, pain posterior to the 
subtalar joint on dorsiflexion of the great toe, Achilles' 
tendinitis laterally at the left Achilles' insert, a left 
calcaneal spur with tenderness to pressure over the lateral 
aspect of the heel, and an antalgic gait, and pain in the 
left ankle joint on weight-bearing and ambulation, requiring 
the use of a cane and a left ankle arthrosis.  

3.  The veteran's left ankle disability is not shown to be 
productive of marked interference with employment or frequent 
periods of hospitalization such as to render impractical the 
application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent for the 
veteran's service-connected residuals of injury to the left 
ankle and foot, with bursitis and tendonitis, are met.  
38 U.S.C.A. §§ 1110, 1131, 1155, 5107(a) (West 1991), 
5103A(a)-(d), effective November 9, 2000);  38 C.F.R. § 
3.321(b)(1), Part 4, §§ 4.1 through 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5024 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to notify and to assist the appellant in the 
development of her claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991);  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that she has declined a personal hearing, and that 
she underwent comprehensive VA orthopedic, podiatric, and 
radiographic examinations in connection with her claim in 
June 1996, in April 1998, and in September 1999.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

I.  Evidentiary and Procedural History

The evidence shows that while on active duty, the veteran 
sustained two injuries to her left ankle in 1986 and another 
in 1987.  While X-rays were negative, bone scans were 
positive for a stress reaction and a bone spur was found in 
her Achilles' tendon.  On post-service VA examination, she 
had a slight limitation of motion of the left foot and ankle, 
and required medication for pain.  A rating decision of 
August 1993 granted service connection for residuals of an 
injury to the left foot and ankle with bursitis and 
tendinitis.  Subsequent requests for an increased rating for 
that disability were denied and not appealed.  

As noted, in July 1997, the claimant reopened her claim for a 
rating in excess of 10 percent for residuals of injury to the 
left ankle and foot, with bursitis and tendonitis.  A report 
of VA examination, conducted in June 1996, disclosed that she 
complained of discomfort in her lateral left malleolus, and 
that she used a mediolateral orthopedic brace to stabilize 
the ankle.  She has a normal carriage and gait, demonstrated 
a good forward step, and could stand on the forefoot and rock 
on the heels without discomfort.  Examination of the left 
ankle disclosed that the ankle and foot appeared normal, with 
dorsiflexion to 20 degrees, plantar flexion to 35 degrees, 
and painless normal inversion and eversion, without excess.  
There was tenderness to pressure over the lateral aspect of 
the heel, or calcaneus, but no pain with solar pressure or 
heel pressure from the solar aspect in either the left or the 
right heel.  The diagnosis was bilateral calcaneal spurs, 
asymptomatic on examination, with mild Achilles' tendinitis 
laterally at the left Achilles' insert.  As noted, her claim 
for an increased rating for that disability was denied 

In support of her reopened claim in July 1997, the veteran 
submitted a written statement in which she called attention 
to the severity of her original left ankle injuries while on 
active duty, and the current residual impairment of function 
resulting from those injuries.  In addition, she submitted a 
printout of her outpatient appointments at VA medical 
facilities between October 1992 and June 1998, which included 
six podiatry appointments between June 1996 and June 1998.  
She also submitted a list of private and VA prescriptions 
written between March 1996 and May 1998.  She submitted 
private treatment record dated from July 1996 to April 1998, 
one of which showed that in April 1998, she complained of 
chronic left ankle pain since 1990.  

A report of VA orthopedic examination, conducted in April 
1998, cited the veteran's statement that she sustained a left 
ankle disability about 15 years previously when she twice 
fell down the stairs.  Examination disclosed a normal 
posture, gait, and stability, without motor, sensory, or 
reflex deficit in the lower extremities.  X-ray examination 
of the left ankle revealed that bony structures and soft 
tissues appeared unremarkable, with normal articular 
relationships, while a small bone spur was seen at the 
plantar aspect of the calcaneus.  The diagnosis was left 
ankle arthralgia with X-ray evidence of a small spur in the 
calcaneus.  

Following the denial of her claim for a rating in excess of 
10 percent for residuals of injury to the left ankle and 
foot, with bursitis and tendonitis, the veteran filed a 
Notice of Disagreement and submitted additional evidence.  
That evidence included lay statements from a family member 
and from close associates of the veteran.  In those lay 
statements, it was indicated that at times the veteran 
experienced severe and debilitating pain and swelling of the 
feet and ankles, causing her to limp and often requiring the 
use of a cane; and that at times the veteran has been 
immobilized by her ankle and foot pain, requiring assistance 
in daily household maintenance and taking care of personal 
business.  

VA outpatient treatment records, dated from July 1993 to 
February 1998, show that the veteran was seen numerous times 
in the podiatry clinic; that in May 1995, the veteran was 
seen for left Achilles' tendinitis, and was told to take 
Naprosyn and use a cane for assistance in ambulation.  She 
was referred to Physical Therapy for range of motion and 
strengthening exercises.  Examination disclosed mild edema of 
the left lateral malleolus with pain on dorsiflexion and 
eversion, and she was instructed in left ankle exercises to 
increase range of motion and strength.  She was seen in 
September 1996 with numerous complaints, including left ankle 
pain, but stated that ankle pain was not a problem, and that 
she had not used a brace that she had been given.  In January 
1997, she complained of foot swelling and Achilles' pain, 
shooting to the front [of the foot] during cold weather, and 
causing balance problems.  

A VA outpatient podiatry consultation in June 1997 cited the 
veteran's complaints of pain in the left ankle joint on 
weight-bearing and ambulation, requiring the use of a cane.  
Examination disclosed an antalgic gait, a mild edema was 
found at the left ankle, and she was unable to perform range 
of motion tests secondary to pain.  The assessment was 
chronic ankle instability.  It was noted that not much could 
be done for her left ankle problems, and that she might have 
to live with the condition with life style modifications.  In 
February 1998, outpatient clinic notes cited the veteran's 
complaints of pain in the left ankle and foot, unchanged 
since her last visit.  Tenderness was noted along the left 
lower leg, with pain on palpation and on range of motion 
exercises.  The assessment was continuing pain [secondary to] 
chronic recurrent [unintelligible].  On podiatry consult in 
February 1998, it was noted that the veteran wore an ankle 
brace given her to stabilize her left ankle, and that she 
continued to have ankle pain.  

A report of VA orthopedic examination, conducted in September 
1999, cited the veteran's complaints of constant daily left 
ankle pain, stiffness, and occasional loss of balance, 
particularly during weather changes.  She stated that during 
flare-ups she is unable to stand or walk for long periods; 
and that joint function was additionally limited due to 
weakness and fatigue.  She related that she uses a cane, 
works a 40-hour week, drives a car, and does not take pain 
medication.  Examination disclosed that active and passive 
range of motion was basically within the range of normal, and 
that most of the pain was in her Achilles' tendon, rather 
than in the ankle joint.  Tenderness was found at the 
Achilles' tendon, and there were no findings of ankylosis, 
edema, effusion, instability, weakness, redness, heat, 
abnormal movement or guarding movement.  Range of ankle 
motion was to 18 degrees of dorsiflexion and to 45 degrees of 
plantar flexion, while inversion and eversion were basically 
normal, and there was no valgus or varus angulation.  X-rays 
of the left ankle revealed a spur involving the left 
calcaneus tuberosity, posteriorly, with no evidence of 
fracture or dislocation and no soft tissue, joint space, or 
bony abnormalities.  X-rays of the left foot disclosed no 
evidence of fracture or dislocation and no soft tissue, joint 
space, or bony abnormalities.  The diagnosis was left 
Achilles' tendonitis with sprain of the ankle, with pain in 
the Achilles' tendon area, otherwise normal examination.  

Private treatment records from River Valley Orthopedics show 
that in November 1999, the veteran was seen for complaints of 
left foot pain, migrating from the back of the heel to the 
front of the foot and into the left calf, and affecting her 
equilibrium.  Treatment in service and at the VA hospital, 
including steroid injections, cast immobilization, and anti-
inflammatory medications, had not improved her symptoms.  
Examination disclosed that skin color and temperature were 
normal, patellar and Achilles' reflexes were intact, 
bilaterally, and muscle strength was intact, bilaterally.  
Left ankle dorsiflexion was negative 5 degrees with the left 
leg extended, plantar flexion was unrestricted, and motion in 
the subtalar, mid tarsal, and metatarsophalangeal joint was 
unrestricted.  There was no crepitus on passive range of 
motion.  Pain was elicited on palpation posterior to the left 
subtalar joint and lateral mid tarsus and sinus tarsi, but 
not on palpation along the course of the Achilles' tendon.  
Plantar flexion of the left foot and dorsiflexion of the 
great toe each caused pain posterior to the subtalar joint.  
On standing, heel valgus with too-many-toe sign, and she 
pronated on gait with flexor substitution.  


X-rays from July 1999 disclosed no osseous pathology of the 
left foot or ankle.  The assessment was impingement, lateral 
column left foot, from pronation and sinus tarsi syndrome.  

Subsequent treatment records from River Valley Orthopedics in 
November and December 1999 show that the veteran continued to 
complaint of pain in the toes and in the rear foot area, and 
she remained quite sore on palpation at the sinus tarsi 
posterior aspect of the subtalar joint and on dorsiflexion of 
the great toe.  She was given steroid injections.  In 
December 1999, her symptoms were unchanged, and she continued 
to have pain in the left rear foot of unknown etiology; rule 
out osteochondral defect in the area of the subtalar joint, 
[or] possible pathology of the extensor halluces longus 
tendon near the area of the lateral process of the talus.   
right syndrome.  

In January 2000, the claimant's physician completed an 
application for a handicapped parking permit for the 
appellant showing that she had a diagnosed orthopedic 
impairment of the left ankle and leg that created a temporary 
severe mobility limitation.  The permit was issued in 
February 2000.  In March 2000, her left ankle was placed in a 
short leg walking cast, and she was issued a work status 
restriction limiting her to seated work only, with no 
prolonged standing, due to left Achilles' tendonitis, ankle 
and sinus tarsi syndrome.  Following removal of the walking 
cast, she was given a custom molded orthosis and a physical 
therapy prescription for treatment three times weekly for 
three weeks to increase range of motion, strength and pain 
control.  

In a written statement received in April 2000, the claimant 
stated that she continued to have limited mobility due to her 
left ankle and foot problems; that she had been issued 
another handicapped parking permit; that she missed numerous 
days from work due to that disability; and that some days she 
was unable to walk due to the severity of her left foot and 
ankle pain.  

II.  Analysis

Entitlement to a Rating in Excess of 10 Percent for Residuals 
of Injury to the Left Ankle and Foot, with Bursitis and 
Tendonitis.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (2000) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected residuals of injury to the left ankle and foot, 
with bursitis and tendonitis.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the most current evidence of record is not adequate for 
rating purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in  38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 4.1 through 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to service connection has already been established, and an 
increase in the disability rating is the issue, the present 
level of the disability is the primary concern.  Francisco v. 
Brown,  7 Vet. App. 55 (1994).

If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R.§ 4.7 (2000).  If the schedular evaluation is found 
to be inadequate, an extraschedular evaluation may be 
assigned if the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

The record shows that the veteran reopened her claim for a 
rating in excess of 10 percent for her service-connected 
residuals of injury to the left ankle and foot, with bursitis 
and tendonitis, in July 1997.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
The Board is required to articulate in its decisions the 
reasons and bases for its findings and conclusions, to 
identify the evidence it finds credible and persuasive, and 
to state its reasons for finding evidence not to be credible.  
To that end, the Board will review portions of the 
evidentiary record with particularity.  

On VA examination in June 1996, the appellant complained of 
discomfort in her lateral left malleolus and used a 
mediolateral orthopedic brace to stabilize the ankle.  
Examination of the left ankle disclosed that there was 
tenderness to pressure over the lateral aspect of the heel, 
or calcaneus, and the diagnosis was calcaneal spur, confirmed 
by X-ray, with mild Achilles' tendinitis laterally at the 
left Achilles' insert.  A report of VA outpatient podiatry 
consultation in June 1997 cited the veteran's complaints of 
pain in the left ankle joint on weight-bearing and 
ambulation, requiring the use of a cane.  Examination 
disclosed an antalgic gait, a mild edema was found at the 
left ankle, and she was unable to perform range of motion 
tests secondary to pain.  

On VA orthopedic examination in September 1999, the veteran 
complained of constant daily left ankle pain, stiffness, and 
occasional loss of balance; stated that during flare-ups she 
is unable to stand or walk for long periods; and that joint 
function was additionally limited due to weakness and 
fatigue.  Examination disclosed that active and passive range 
of motion was basically within the range of normal, and that 
most of the pain was in her Achilles' tendon, rather than in 
the ankle joint.  Tenderness was found at the Achilles' 
tendon, without evidence of ankylosis, edema, effusion, 
instability, weakness, redness, heat, abnormal movement or 
guarding movement.  Range of ankle motion was to 18 degrees 
of dorsiflexion and to 45 degrees of plantar flexion, while 
inversion and eversion were basically normal, and there was 
no valgus or varus angulation.  X-rays of the left ankle and 
foot revealed a spur involving the left calcaneus tuberosity, 
posteriorly, with no soft tissue, joint space, or bony 
abnormalities.  The diagnosis was left Achilles' tendonitis 
with sprain of the ankle, with pain in the Achilles' tendon 
area.  

Private treatment records show that in November 1999, the 
veteran was seen for complaints of left foot pain, migrating 
from the back of the heel to the front of the foot and into 
the left calf, and affecting her equilibrium.  Left ankle 
dorsiflexion was negative 5 degrees with the left leg 
extended, while pain was elicited on palpation posterior to 
the left subtalar joint and lateral mid tarsus and sinus 
tarsi, and plantar flexion of the left foot and dorsiflexion 
of the great toe each caused pain posterior to the subtalar 
joint.  On standing, heel valgus with too-many-toe sign, and 
she pronated on gait with flexor substitution.  The 
assessment was impingement, lateral column left foot, from 
pronation and sinus tarsi syndrome.  Subsequent private 
treatment records in November and December 1999 show that the 
veteran continued to complain of pain in the toes and in the 
rear foot area, and she remained quite sore on palpation at 
the sinus tarsi posterior aspect of the subtalar joint and on 
dorsiflexion of the great toe, and in December 1999 she 
continued to have pain in the left rear foot of unknown 
etiology.  In March 2000, the diagnoses were left Achilles' 
tendonitis, ankle and sinus tarsi syndrome.  

Based upon the foregoing, the Board finds that the veteran's 
service-connected 
residuals of injury to the left ankle and foot are currently 
manifested by chronic ankle instability, bursitis, limitation 
of joint function due to weakness and fatigue, limitation of 
ankle dorsiflexion to negative 5 degrees, pain on palpation 
posterior to the left subtalar joint and lateral mid tarsus 
and sinus tarsi, pain on plantar flexion of the left foot, 
pain posterior to the subtalar joint on dorsiflexion of the 
great toe, Achilles' tendinitis laterally at the left 
Achilles' insert, a left calcaneal spur with tenderness to 
pressure over the lateral aspect of the heel, an antalgic 
gait, and pain in the left ankle joint on weight-bearing and 
ambulation, requiring the use of a cane and a left ankle 
arthrosis.  

VA's Schedule for Rating Disabilities (Rating Schedule) 
provides that ankle disability may be rated on the basis of 
limitation of motion, and when such limitation is marked, a 
20 percent rating, which is maximum, is assigned.  Moderate 
limitation of motion warrants a 10 percent rating.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5271 (2000).  Ankylosis 
(bony fixation) of the ankle, in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion between 0 degrees 
and 10 degrees, warrants a 30 percent evaluation.  With 
plantar flexion less than 30 percent, a 20 percent rating is 
assigned.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5270 
(2000).  The Rating Schedule further provides that bursitis 
(Diagnostic Code 5019) and tenosynovitis, the equivalent of 
tendonitis, (Diagnostic Code 5024) will be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  

In this particular case, the record shows that the veteran 
has historically had left ankle impairment which is 
consistent with no more than moderate limitation of left 
ankle motion, and that the currently assigned rating of 10 
percent is based upon such moderate impairment of left ankle 
motion under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5024 (2000).  However, there is no evidence 
of ankylosis (bony fixation) of the left ankle in either 
plantar flexion or dorsiflexion, and an increased rating 
under the rating criteria for ankylosis is not warranted.  38 
C.F.R. Part 4, § 4.71, Diagnostic Code 5270 (2000). 5024

The Court has held that in evaluating a service-connected 
disability, functional loss due to pain under  38 C.F.R. § 
4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under  38 C.F.R. § 4.45 (2000) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume  38 
C.F.R. §§ 4.40 and 4.45, as in this case, those provisions 
are for consideration, and that the rule against pyramiding 
set forth in  38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

In this particular case, the record shows that the veteran's 
service-connected 
residuals of injury to the left ankle and foot, with bursitis 
and tendonitis, also are productive of an antalgic gait, pain 
in the left ankle joint on weight-bearing and ambulation, 
requiring the use of a cane; limitation of joint function due 
to weakness and fatigue, pain on palpation posterior to the 
left subtalar joint and lateral mid tarsus and sinus tarsi, 
pain on plantar flexion of the left foot, pain posterior to 
the subtalar joint on dorsiflexion of the great toe, and 
tenderness to pressure over the lateral aspect of the heel.  
To that point, the Board notes that records of a VA 
outpatient podiatry consultation in June 1997 cited the 
veteran's complaints of pain in the left ankle joint on 
weight-bearing and ambulation, requiring the use of a cane, 
while examination disclosed an antalgic gait, and the 
assessment was chronic ankle instability.  It was noted that 
not much could be done for her left ankle problems, and that 
she might have to live with the condition with life style 
modifications.  In view of that additional impairment, which 
is recognized as compensable under the provisions of  38 
C.F.R. §§ 4.40 and 4.45, and under the Court's holding in  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the Board finds 
that an increased rating of 20 percent for the veteran's 
service-connected residuals of injury to the left ankle and 
foot, with bursitis and tendonitis, is warranted.  

As noted, the Court has held that the Board has the duty to 
assess the credibility and weight to be given the evidence, 
but must provide reasons and bases for rejecting critical 
evidence, expert or otherwise.  In this case, the Board finds 
that the veteran's contentions regarding the increased 
severity of her left ankle disability, including painful 
ambulation, pain on weight-bearing, functional loss due to 
pain, and functional loss due to weakness, fatigability, or 
pain on movement of her left ankle joint, are credible and 
are supported by the medical evidence of record.  

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected left ankle disability 
presents such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render inapplicable the regular schedular standards.  Neither 
is there evidence of circumstances which the appropriate 
officials might find so "exceptional or unusual" as to 
warrant an extraschedular rating.  Shipwash v. Brown,  8 Vet. 
App.  218, 227 (1995).  Further, the veteran has not 
testified that she is unable to obtain employment due to 
service-connected disability, as provided by  38 C.F.R. Part 
4, § 4.16(b), or that vocational rehabilitation is 
infeasible.  Accordingly, the Board will not address the 
issue of benefit entitlement under the provisions of  
38 C.F.R. Part 4, § 4.16(b) (2000).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that an increased rating of 20 
percent evaluation for residuals of left ankle injury with 
bursitis and tendonitis, is warranted.  To the extent 
indicated, the benefit sought on appeal is granted. 

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence 
supports the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating of 20 percent for residuals of left ankle 
injury, with bursitis and tendonitis, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits 



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

